Citation Nr: 1818169	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  08-13 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to an initial schedular rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran had active military service from April 1971 to April 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the VA RO in Seattle, Washington. 

This case was previously before the Board in February 2010 and August 2011, and each time was remanded for further development.  The case was returned to the Board in November 2013, at which time it granted a higher initial rating of 50 percent, but no more, for the Veteran's PTSD.  The Veteran appealed, and in a Joint Motion for Remand (JMR) granted by the United States Court of Appeals for Veterans Claims (Court) in January 2015, the parties agreed to vacate the November 2013 Board decision, and remanded the case for additional reasons and bases.  The JMR noted that the grant of a 50 percent rating by the Board in its November 2013 decision should not be disturbed.  

The case was returned to the Board in May 2015, at which time the issue on appeal was characterized as entitlement to an initial rating in excess of 50 percent for PTSD and was denied.  In November 2016, the Court issued a Memorandum Decision vacating the portion of the Board's decision denying entitlement to a schedular disability rating greater than 50 percent for PTSD and remanding the matter for further proceedings.  This Memorandum Decision also dismissed the Veteran's appeal of the portion of the Board's decision denying referral to an appropriate agency official for extraschedular consideration.  As such, the issue of entitlement to an initial schedular rating in excess of 50 percent for PTSD was returned to the Board.  In June 2017, this issue was remanded for further development, and the issue is now back before the Board for further consideration.  



FINDING OF FACT

The Veteran's PTSD is manifested by symptoms of blunted affect, depressed mood, chronic sleep impairment, irritability, panic attacks, unprovoked anger, and disturbances of motivation and mood.  He is uncomfortable being in groups or working with others.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent have not been met for service-connected PTSD.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt will be resolved in the Veteran's favor.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Neither the Veteran nor his representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

In August 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in Denver, Colorado.  He has not alleged any deficiency with his hearing testimony as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

In a March 2007 rating decision, the RO granted service connection for PTSD and assigned a 10 percent evaluation, effective November 20, 2006, under Diagnostic Code 9411.  In a November 2013 rating decision, the RO increased the evaluation assigned to the Veteran's PTSD with dysthymic disorder to 50 percent, effective November 20, 2006.  The Veteran is seeking a higher evaluation.

PTSD is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  The General Rating Formula for Mental Disorders includes criteria for rating mental disorders at various levels of disability ranging from 0 to 100.  

Under this criteria, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., the retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgement, thinking or mood, due to symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  

Finally, a maximum of 100 percent rating is warranted for total occupational and social impairment, due to symptoms such as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly in appropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  When determining the appropriate disability evaluation to assign, the Board must make findings as to how the Veteran's symptoms impact his or her occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  All ratings in the general rating formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

When assigning a rating for a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of any remission in symptoms, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  An evaluation will be assigned based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  Id.

The nomenclature previously employed in the rating schedule was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV").  38 C.F.R. § 4.130.  The regulations rating psychiatric disorders was amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims that were pending before the Board, such as this one.  See 79 Fed. Reg. 45093  (August 4, 2014).

The Board has reviewed all pertinent evidence, to specifically include lay assertions, treatment records, and VA examination reports from December 2006, October 2010, and September 2017.  

Specifically, the December 2006 VA examiner noted sleep impairment, irritability, constricted affect, and discomfort in crowds.  The Veteran had no history of suicidal attempts, hallucinations, or delusions.  The examiner noted that the Veteran had a stable marriage and stable employment with only transient impairment  from PTSD and some mild impairment due to a depressive disorder secondary to his PTSD.

A Vet Center readjustment-counseling therapist has treated the Veteran, and this therapist reports that the Veteran presented an anxious and blunted affect and had all the indicators of someone with severe depression.  The Veteran denied any incident of manic episodes to the therapist but did state that he thinks about combat trauma events daily and has difficulty maintaining a healthy relationship with his wife and son.  He did note that he has a couple of close friends that he maintains contact with, but that he has stopped going camping and fishing and has stopped attending any social events with the exception of meeting with his extended family on occasion.  See January 2007 Vet Center Treatment Notes.

At the Veteran's hearing, the Veteran's wife reported that the Veteran often isolates himself from others including his family.  See Travel Board Hearing Transcript at 9.  She further noted that the Veteran angers quickly without provocation.  Id.  The Veteran reported at his hearing that he has missed work due to his self-medicating of his PTSD symptoms.  Id. at 10.

The Veteran reported to his VA psychiatrist that he has chronic sleep impairment, unprovoked irritability, angry outbursts, and difficulty maintaining a healthy relationship with his wife.  See May 2010 VA Treatment Notes.  The Veteran denied suicidal or homicidal ideations, but admitted to the counselor that he often wonders if life "is worth the trouble."  Id.  Additionally, the Veteran reported that he gets very upset when something reminds him of a stressful military experience and that he often feels irritable and prone to angry outbursts. 

The October 2010 VA examiner noted that the Veteran's PTSD causes him to suffer from circumstantial speech; panic attacks; impairment of short-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Further, the Veteran suffers from mild-level panic symptoms more than once a week with severe panic symptoms at least once week.  The examiner noted that the Veteran requires continuous medication.

The Veteran's colleague submitted a statement on behalf of the Veteran's claim.  In his statement, J.H. reports that he has known the Veteran for more than 22 years.  He states that the Veteran "keeps to himself, for the most part at work, and when he doesn't he is inclined to get into a little trouble."  See July 2012 Lay Statement from J.H.  The Veteran's colleague further reports that there have been "more than a few times that I have had to talk to him about something he said or done to another person in our shop.  He has had problems with management as well."  Id. 

A July 2017 VA treatment record noted that the Veteran reported that his anxiety had returned.  It was noted he did not have panic attacks but wished to resume sertraline, which he had been off for at least a year. 

A September 2017 VA examiner specifically noted that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The Veteran reported that he began working as a maintenance painter at Evans Amy Hospital in 1986.  He reported a "couple of fist fights on the job."  However, he was never specifically written up or sent home, nor did he have problems with missing a lot of work for mental health reasons.  Although he reported that he worked alone a lot.  The Veteran reported feeling disconnected from his wife and children.  The Veteran reported slapping his wife during an argument about 10 years ago with no domestic violence or other physical aggression incidents with his wife or anyone else since that incident.  He is isolative and tries to walk away during arguments.  He reported having a few friends but that he does not typically socialize with them in person on a regular basis.  He has sleep difficulties and a persistent sense of depressed mood and sadness.  When asked about suicidal thoughts, the Veteran reported that he thinks about what it would be like if he were not around.  The examiner characterized this as passive thoughts of dying but never any specific active suicidal ideation, intent, or planning.  He has no history of suicide attempt or self-directed violence.  He denied obsessions, compulsions, psychosis, delusions, hallucinations, and symptoms which would meet the full DSM-IV or 5 criteria for a panic attack.  He denied homicidal ideation, intent, or plan. 

Following a review of the evidence, the Board finds that an initial rating in excess of 50 percent is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology more nearly approximates a 70 percent evaluation or higher at any time during the appeal period.  The symptoms reflected by the VA examiners; lay statements from the Veteran, his wife, and his colleague J.H.; and treatment records from the Vet Center and the Colorado Springs VA indicate that the Veteran suffers from occupational and social impairment with reduced reliability and productivity due to his PTSD diagnosis, warranting a 50 percent initial evaluation.  The evidence of record does not reflect that the Veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to his PTSD, warranting a 70 percent evaluation.  

With specific regard to the Veteran's ability to establish and maintain personal relationships, the Board notes that the Veteran and his wife have been married for more than 36 years and that he maintains contact with his son and his extended family.  Both the Veteran and his wife admit that their relationship is strained by his anger, irritability and chronic sleep impairment.  See e.g. Travel Board Hearing Transcript.  The Veteran also has conflicts with his son.  See January 2007 Vet Center Treatment Notes.  In light of such evidence, the Board concludes that the Veteran exhibits some relationship difficulties, particularly with his wife and son.  However, the record reflects that he is capable of maintaining relationships as is evidenced by his long-term marriage, the concern from his colleagues and his relationship with his son and other Vietnam Veterans.  

The Board acknowledges that the evidence of record demonstrates that the Veteran has some difficulty in maintaining effective work relationships.  The Veteran reported at the October 2010 VA examination "that he is able to succeed at work because he works alone and never sees management."  However, the Veteran had been successfully employed at the same place for several decades prior to retiring.  The Veteran denied ongoing problems on the job.  At the December 2017 VA examination, he reported that he was never specifically written up or sent home, nor did he have problems with missing a lot of work for mental health reasons.  Therefore, the Board finds that the Veteran has difficulty in establishing and maintaining effective work and social relationship, not an inability to do so.  

With regard to the Veteran's ability to adapt to stressful circumstances, the Board notes that the Veteran has reported a difficulty in this regard.  He has essentially reported that he worked alone a lot, which helps to compensate for his difficulty.  While the Board acknowledges the Veteran's difficulty to adapt to stressful circumstances undoubtedly created challenges in his career and personal life, the Board again must note that the Veteran maintained the same job for several decades.  The July 2012 lay statement from J.H. noted that the Veteran had had problems with management.  However, the Veteran reported at the September 2017 hearing that he was never specifically written up or sent home, nor did he have problems with missing a lot of work for mental health reasons.  Moreover, the October 2010 VA examiner specifically noted that the Veteran has adapted to stressful circumstances as work, although he has found this difficult.  Therefore, while the Veteran undoubtedly by his own reports felt stressed in certain situations and experienced some difficulty adapting to stressful circumstances, he was apparently able to adapt to these circumstances adequately enough to maintain his job and not suffer significant occupational impairment. 

With specific regard to the Veteran's impaired impulse control, as noted above, the Veteran has reported unprovoked, angry outbursts and that he got into fist fights a couple of times during his career.  Additionally, in approximately 2007, the Veteran slapped his wife during an argument.  While the Board acknowledges his reports of some impaired impulse control, it would appear that the majority of the time, the Veteran is able to control his impulses, given the fact that his physical altercation with his wife was an isolated incident and he only reported physical altercations at works a couple of times in a career that spanned decades.  At the September 2017 VA examination, the Veteran specifically reported that he tries to walk away during arguments and that he had no domestic violence or other physical aggression incidents with his wife or anyone else since that incident approximately 10 years ago. 

With specific regard to the Veteran's depression, the Veteran's PTSD has resulted in persistent depression and feelings of panic.  However, the Veteran's PTSD has not resulted in near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  As noted above, the Veteran has maintained a job and a marriage for decades.  Moreover, the September 2017 VA examiner specifically noted that the Veteran was capable of managing his financial affairs, had good grooming and hygiene, and was dressed appropriately.  There is simply no evidence to suggest that the Veteran's panic and depression has affected his ability to function independently, appropriately and effectively.

With regard to the issue of suicidal ideation, the Board acknowledges that there is evidence in the record that the Veteran experiences some feelings of hopelessness, and reported to the October 2010 VA examiner that he had occasional thoughts of suicide.  However, the Veteran has consistently reported no suicidal or homicidal thoughts to his mental health providers over the years.  See May 2010 VA Treatment Notes; June 2010 VA Treatment Notes; September 2006 Vet Center Treatment Notes; and October 2006 Vet Center Treatment Notes.  Notably, the Veteran's treating psychiatrist repeatedly determined that despite the Veteran's feelings of hopelessness, involvement of the suicide prevention team was not appropriate.  See May 2010 and June 2010 VA Treatment Notes.  During his October 2010 VA examination, the Veteran reported that he did not have any real plan or intent to harm himself or others.  The examiner found that the Veteran had no ongoing thoughts or plans of suicide.  

At the September 2017 VA examination, the Veteran reported that he thinks about what it would be like if he were not around.  The examiner noted that he had what was characterized as passive thoughts of dying but never any specific active suicidal ideation, intent, or planning.  He had no history of suicide attempt or self-directed violence.  The Board acknowledges the representative's argument in the January 2018 Appellant's Post-Remand Brief that the September 2017 VA examiner's finding that the Veteran was not actively suicidal or homicidal implies that the Veteran is passively suicidal.  However, the examiner made no such finding that the Veteran was suicidal.  The examiner specifically stated that the Veteran had "passive thoughts of dying", not passive suicidal ideation.  Moreover, in the contemporaneous VA treatment records, the Veteran's risk for suicide was low due to no current suicidal thoughts.  See July 2012, July 2017, September 2017, and October 2017 VA Treatment Notes.  Accordingly, the Board finds that to the extent that the Veteran has had any suicidal ideation over the years, these thoughts were apparently in passing and were not of the severity, frequency, or duration as to result in the types of occupational and social impairment associated with a higher rating.

In sum, the Board finds that it is true that the file reflects that the Veteran has complained of panic, depression, irritability, difficulty in stressful circumstances, and occasional or transient impaired impulse control and suicidal ideation.  However, the evidence of record does not reflect that the Veteran has symptoms comparable to obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or the inability to establish and maintain effective relationships.  See VA examination report, September 2017.  Furthermore, those symptoms that are present have not been shown to be so severe or frequent as to result in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to his PTSD, warranting a 70 percent evaluation.  As discussed, the most recent September 2017 VA examiner specifically found that the signs and symptoms of his disability were not so severe as to result in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Therefore, the criteria for an increased 70 percent evaluation is not warranted for the Veteran's service-connected PTSD for any period of time on appeal.

Additionally, the Board notes that the evidence of record does not reflect that the Veteran's PTSD meets the criteria for a 100 percent rating.  The Board does note that, with regard to the issue of the Veteran possibly being a danger to himself or others, the Veteran reported at the September 2017 VA examination that he had gotten into a "couple of fist fights on the job" over the years and that he slapped his wife in approximately 2007.  However, again, as noted above, the physical altercation with his wife was an isolated incident and he only reported physical altercations at works a couple of times in a career that spanned decades.  At the September 2017 VA examination, the Veteran specifically reported that he tries to walk away during arguments and that he had no domestic violence or other physical aggression incidents with his wife or anyone else since that incident approximately 10 years ago.  With regard to hurting himself, there is no medical or lay evidence of record suggesting that he has ever tried to hurt himself.  Moreover, as discussed above in detail, the evidence of record repeatedly shows over the years that the Veteran has had no risk of suicidal ideation or a low risk of suicidal ideation.   Therefore, while the Veteran may have angry outbursts and he may have gotten into trouble at work or had issues with management, there is no evidence to suggest that the Veteran is in danger of hurting himself or others.  Again, the Board reiterates that he has had no incidents of physical altercations with anyone for over 10 years.

Therefore, as there is no evidence of record reflecting that the Veteran's PTSD manifests with symptoms comparable to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  In short, there is no medical or lay evidence of record reflecting that the Veteran's PTSD manifests with total occupational and social impairment.  As discussed in detail above, the Veteran maintained the same job for decades and has been married to his spouse for decades.  While the Board does not doubt that the Veteran's PTSD has affected his personal and work life, his PTSD has clearly not resulted in total occupational social impairment, as needed for a 100 percent evaluation.

Finally, the Board notes that, in the November 2016 Memorandum Decision, the Court identified the following reported symptoms that the Board should consider in evaluating the Veteran's claim: (1) the appellant's mind goes a million miles an hour; (2) prescription medication has not curbed his symptoms and he self-medicates by consuming alcohol excessively; (3) he thinks about the traumatic event that caused his disorder almost every day; (4) he isolates himself, is hypervigilant, "startles easily," is adverse to crowds, practices avoidance, and has flashbacks that are brought on by a multitude of simple occurrences, noise, etc.; (5) he has become anhedonic; (6) he feels distant or cut off, emotionally numb, like his future somehow will be cut short, that he is worthless as compared to other people, and that he expects to be punished; (7) he experiences daily anxiety; (8) he maintains a baseline level of elevated physical tension; (9) he performed poorly on an examination meant to test mental functioning; (10) he has inappropriate behavior described with regard to his isolativeness and his social functioning is impaired by his high level of anxiety and avoidance behavior; and (11) during the October 2010 VA examination, he was restricted and jittery, with some hand wringing,
noticeable dry mouth, and some difficulty articulating complaints and symptoms.

In this regard, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  With respect to the symptoms and observations noted by the Court in the Memorandum Decision, the Board has considered all these symptoms in its thorough review of all the evidence of record.  The Board acknowledges that the Veteran experiences depression, anxiety with accompanying physical symptoms, tension, emotional distance, social avoidance behavior, hypervigilance, feelings of worthlessness, and flashbacks; that he has been prescribed medication and self-medicates himself with alcohol; that he has trouble controlling his thoughts; and that he may have diminished mental functioning.  However, the Board finds that the currently assigned 50 percent evaluation compensates him adequately for these symptoms and the resulting occupational and social impairments.  As noted above, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity.  The Board does not deny that the Veteran has experienced such impairment as a result of his PTSD.  However, as discussed at length above, there is no indication in the evidence of record that the Veteran's PTSD has resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  At the December 2017 VA examination, it was noted that he attended church intermittently and had a few friends.  The December 2017 VA examiner and the October 2010 VA examiners specifically found that the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity, as needed for a 50 percent evaluation, not for a 70 percent or for a 100 percent evaluations.  As such, while the Board has considered the Veteran's symptoms and is sympathetic to the effects these symptoms may have had on his life, these symptoms do not reflect occupational and social impairment, with deficiencies in most areas, as needed for an evaluation in excess of 50 percent.  

For the reasons detailed above, the Board finds that the preponderance of the evidence of record is against the claim for an evaluation in excess of 50 percent for service-connected PTSD for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Fenderson, supra.


ORDER

Entitlement to an initial schedular rating in excess of 50 percent for PTSD is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


